Citation Nr: 1630278	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  97-20 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.
 
 2.  Entitlement to service connection for the residuals of a left rotator cuff injury, to include as being secondary to a low back disability. 
 
 3.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to April 1965, with over a year of prior unverified active military service, to include periods of active duty for training (ACDUTRA). 

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 1997 and April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

As discussed in full detail previously by the Board, service connection was denied in an August 1965 rating decision.  Since that time, additional evidence demonstrating new diagnoses relevant to the Veteran's back disorder was received. In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, the Board concluded that the Veteran's claim of entitlement to service connection for a low back disability, to include degenerative joint disease of the lumbar spine, degenerative disc disease of the lumbar spine, and lumbar spondyloarthropathy, was appropriately viewed as a new claim. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2010.  A transcript of the hearing is associated with the claims file.  Additionally, the Veteran testified before another Veterans Law Judge who has since left her employment at the Board in August 2002, as well as a Decision Review Officer at the RO in November 1997.  Those transcripts are also associated with the claims file.

In an April 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for a low back disability and a disability of the left shoulder, and remanded the issue of entitlement to service connection for hypertension. 

Regarding the low back and shoulder claims, the Veteran appealed the Board's April 2010 decision to the Court.  Specifically, the Veteran, through his accredited representative, along with the VA submitted to the Court a Joint Motion for Partial Remand.  In essence, the parties asked that the decision portion of the April 2010 Board Decision/Remand be vacated and that the two issues decided thereon in the action be returned to the Board for additional action.  The parties further asked that Court not disturb the Board's action of remanding the third issue back to the RO/AMC for additional development.  The Court adopted the parties Joint Motion for Partial Remand and issued an Order in December 2010 that effectuated said Motion. 

In October 2011, the Board remanded the issues of entitlement to service connection for a low back disability and for residuals of a left rotator cuff injury, for additional development.

The appeal was again remanded for development in May 2013.

The Board would note that when the Veteran initiated his claim, he resided in Florida and the RO in St. Petersburg, Florida, had jurisdiction over the matter. Since then, the appellant has moved to Pattaya, the Kingdom of Thailand.  Jurisdiction over this matter now resides with the RO in Pittsburgh, Pennsylvania.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A low back disability was not manifest in service and arthritis of the low back was not manifest within one year of separation from service; a low back disability is unrelated to service.

2.  Residuals of a left rotator cuff injury were not manifest in service and are unrelated to service or to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in service, and arthritis of the low back may not be presumed to have been incurred therein.  U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Left rotator cuff injury residuals were not incurred in or aggravated by service, and are not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

An October 2003 letter discussed the evidence and information necessary to support the Veteran's claim of entitlement to service connection for a low back disability.  The evidence of record was listed.  The Veteran was advised of the allocation of duties between himself and VA.  

A March 2006 letter discussed the evidence and information necessary to support the Veteran's claim of entitlement to service for the low back disability and left shoulder disability.  The evidence of record was listed.  The Veteran was advised of the allocation of duties between himself and VA.  

In April 2007 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.  

Subsequent notices advised the Veteran of the status of his appeal.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the claims file.  VA examinations have been conducted, and the Board finds that the most recent examinations are adequate in that the examinations were conducted by a neutral, skilled provider who reviewed the Veteran's history and conducted appropriate examinations, and the addendum was provided by a likewise neutral skilled provider who reviewed the record prior to rendering his findings and opinions.  

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records reflect that in March 1965, the Veteran complained of back ache, burning on urination, and aching testicles of one week's duration.  Urinalysis was negative.  

On VA examination in July 1965, the Veteran reported an intermittent low back ache without history of injury for the previous one and one half to two years.  The examiner noted that there was no medical attention for this complaint until the Veteran developed painful urination with backache in March 1965.  Physical examination revealed normal spinal curvature.  There was no percussion tenderness or paralumbar muscle spasm.  Range of motion was normal without pain.  Straight leg raising and Patrick's signs were normal.  The diagnosis was recurrent low back strain.  

Various lay statements written in October 1965 attest to the authors' knowledge of the Veteran's back complaints both during and following service, and his inability to be as active as he was prior to service.

Records from Dr. C.N. date from 1965 to 1983.  Records dating to 1978 indicate a "bad disc".  In January 1983, the Veteran complained of a chronic low back ache, worse when he arose in the morning.  

A December 1994 X-ray report from Florida Radiology Associates indicates degenerative changes of the lumbar and thoracic spine.  

On initial evaluation for physical therapy at Florida Hospital Rehabilitation Center in March 1995, the Veteran reported that prior to his injury, he played tennis, swam and jogged short distances three to four times per week.  He complained of pain throughout his spine.  

A May 1995 record from Jewett Orthopedic Clinic indicates that the Veteran was an active fire fighter.  The Veteran reported having been in a motorcycle accident in December 1994, hitting his left shoulder and head on the ground.  He noted that he chose not to be transported to a hospital at that time; but sought medical treatment two days later.  He noted that X-rays revealed mild degenerative changes at the lumbar spine.  The provider noted that X-rays provided by the Veteran revealed mild, if any, degenerative changes.  The impression was persistent lumbar pain with no distinct neurologic findings.  

An April 1996 record from a private chiropractor indicates that the Veteran was struck by a van while pushing his bike, and was dragged approximately five feet.  This record notes that the Veteran had been in a motorcycle accident in 1994.  Following  examination, the pertinent diagnoses were cervical strain/sprain, shoulder/upper arm strain/sprain, and lumbar strain/sprain.  

Records from HealthSouth indicate that the Veteran underwent physical therapy in April and May 1996.

 A VA treatment record dated in December 1996 notes the Veteran's complaint of right low back pain and neck stiffness radiating to the left shoulder.  

On VA examination in March 1997, the Veteran reported that he strained his back in 1965 loading heavy boxes of ammunition.  He noted that since then, he had experienced intermittent low back pain with occasional radiation into the right buttock.  Physical examination revealed no tenderness to palpation.  There was no postural or structural abnormality.  X-rays revealed minimal evidence of degenerative disc disease diffusely.  

A February 1997 VA X-ray report indicates mild hypertrophic osteoarthritic changes of the lumbar spine.

In May 1997, the Veteran stated that he was hospitalized at the New London Navy Hospital in 1962 for his back problems.  

A June 1997 VA orthopedics record indicates the Veteran's report of low back pain since nearly drowning during service.  The impression was degenerative disc disease.  

In November 1997, the Veteran stated that he failed buoyancy training and drowned in a free ascent tank in July 1962.  He indicated that he had numerous injuries to the muscles of his back and abdomen.  

During a hearing before a DRO in November 1997, the Veteran testified that he drowned and was recovered from a 150 foot free ascent water tank.  He indicated that he had ruptured muscles and was taken to the hospital the next day for X-rays and tests.  He noted his belief that his left rotator cuff injury was related to his lumbar spine disability.  He indicated that during service, he had to carry huge cartons of heavy supplies.  He stated that he was not placed on light duty.  He related that since service, he had experienced difficulty with his back.  

On VA general medical examination in July 2000, the Veteran reported that he had last worked full time in 1994 as a firefighter, and that he had left that employment following a motorcycle accident.  

A July 2000 VA X-ray report indicates an impression of degenerative changes that had minimally progressed since 1997.

In a March 2001 lay statement, a service colleague of the Veteran indicated that he had been told that the Veteran had a drowning accident during submarine school.  He noted that the Veteran's job required him to carry heavy stores and load heavy ammunition.  He stated that the Veteran had been to sick bay and shore hospitals many times with back problems.  

During his August 2002 Board hearing, the Veteran testified that his back and shoulder disabilities were the result of the cumulative effect of his duties aboard ship.  

On VA examination in February 2007, the Veteran reported back pain since 1965 which had progressively worsened.  Following examination, the diagnosis was chronic lumbar spondyloarthropathy.  The examiner concluded that the back disability was not caused by or the result of a service injury or complaint.  He indicated that the Veteran had low back pain from chronic degenerative arthritis that was not related to service.  He stated his belief that the complaints of a vague low back pain in 1965 was not related to the current findings.  He indicated that the previous symptoms were very likely a lumbar strain that would not lead to any long-term problems.  He indicated that the thoracolumbar arthritis was most likely a chronic degenerative change that developed over time and had very little, if anything, to do with the lumbar changes.  

During his February 2010 Board hearing, the Veteran testified that his job in service required him to carry heavy items throughout the ship, as well as loading 55 pound shells repeatedly.  He noted that medical treatment was not available aboard his ship, but that he complained of back pain while the ship was in port.  He indicated that he had undergone constant treatment since service.  He also attributed his left shoulder disability to his work in service.    

In September 2014, the service department indicated that there were no inpatient clinical records for a spine or left shoulder injury at the New London Naval Medical Center.  

In August 2015, a VA provider reviewed the record and opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in service injury, event, or illness.  She indicated that the Veteran's medical records were reviewed in detail, and provided an in-depth recitation of the pertinent evidence.  She noted that the described back pain in 1965 was transient and likely secondary to a urinary tract infection.  She indicated that the service treatment records were silent for any subsequent complaints of back pain or injury.  She pointed out that VA examination in July 1965 was normal, to include radiographic findings.  She stated that her review of the record revealed that the Veteran had been involved in motor vehicle accidents subsequent to service, and was diagnosed with degenerative disc disease of the lumbar spine in 1997, more than 30 years following discharge.  She acknowledged that the records indicated diagnoses of degenerative disc disease, degenerative joint disease and lumbar spondyloarthropathy.  She stated that these diagnoses were all related to degenerative processes consistent with the natural aging process.  She further stated that these diagnoses were made decades after military service.  She pointed out that degenerative disc disease and arthritic changes were commonly seen with aging and were likely the effects of every day wear and tear and the natural aging process.

With respect to the left shoulder disability, the provider also concluded that the claimed condition was less likely than not incurred in or caused by an in service injury, event, or illness.  She pointed out that service treatment records were silent for a left rotator cuff injury, as well as left shoulder pain, discomfort, and abnormal left shoulder physical examination or radiographic findings.  She noted that private medical records documented that the Veteran was evaluated in 1994 for left shoulder pain after his left shoulder hit the pavement secondary to a motorcycle accident, and that this occurred many years after service. She stated that the Veteran's records were reviewed in detail, and that with respect to a relationship between the left shoulder and back disabilities, the rotator cuff injury and low back conditions had two separate, district etiologies and pathologic processes.  She stated that the Veteran did not have a low back condition that would cause residuals of a left rotator cuff injury. She concluded that her review of the records was silent for a left shoulder/left rotator cuff injury or chronic low back condition during service, and that therefore, the claimed residuals of a left rotator cuff injury was less likely than not (less than 50 percent probability) proximately due to or the result of the claimed low back disorder.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed low back or left shoulder disabilities.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In fact, while the Veteran complained of backache following service, the first diagnosis referable to his low back dates to 1994, when X-rays revealed degenerative changes.  Moreover, the first indication of complaints referable to the Veteran's shoulder dates to 1995, when the Veteran reported that he had struck his shoulder during a motor vehicle accident the previous year.  This is many years following service; therefore, presumptive service connection for arthritis is not warranted.  Likewise, continuity of symptomatology is not established for these claimed disabilities.  As outlined above, while one instance of backache was noted during service, this was attributed to a urinary tract infection rather than low back pathology.  As noted, the first clinical findings referable to the Veteran's low back and shoulder date to many years following separation from service.  The Board finds that the Veteran's statements as to continuity of symptomatology since service are outweighed by the contemporaneous records which do not demonstrate such.  Thus, continuity is not shown.  

To the extent that the Veteran asserts that he low back and left shoulder disabilities that are related to service or to service-connected disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

The VA physician who reviewed the record in August 2015 concluded that the Veteran's claimed low back disability was not related to service.  Rather, she stated that the veteran's low back diagnoses were all related to degenerative processes consistent with aging, and pointed out that the diagnoses were  made decades following service.  With respect to the left shoulder, she attributed disability to a 1994 motor vehicle accident.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds the VA examination report to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

For the purpose of secondary service connection for residuals of a left rotator cuff injury, the Board notes that there is no basis upon which to grant service connection under this theory of entitlement.  As discussed above, service connection for a low back disability is unwarranted; thus, there is no legal basis upon which to grant service connection for residuals of left rotator cuff injury as secondary to the claimed low back disability.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to service-connected disability.  While the record demonstrates diagnoses referable to the Veteran's low back and left shoulder, it does not contain reliable evidence which relates these claimed disabilities to any incident of service or to service-connected disability.  

For these reasons, the Board concludes that the claim of entitlement to service connection for a low back disability must be denied as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.
 
Entitlement to service connection for the residuals of a left rotator cuff injury is denied.


REMAND
 
The Veteran seeks service connection for hypertension as secondary to his service-connected PTSD.   The Board acknowledges that the Veteran was afforded an examination to determine the etiology of his hypertension in October 2014, and that a clarifying opinion was obtained in August 2015.  However, in a January 2016 appellate brief, the Veteran's representative pointed out that there is evidence suggesting that the Veteran's hypertension is secondary to alcohol dependence, and that there has been no discussion regarding a potential relationship between PTSD, alcoholism, and hypertension.  A clarifying opinion should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Request that the August 2015 VA examiner review the claims file and issue a clarifying opinion.  

If the August 2015 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner should provide an opinion regarding whether there is an etiological relationship between the Veteran's PTSD, alcoholism, and hypertension.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examiner's report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


